Case: 15-60623   Document: 00513452566    Page: 1   Date Filed: 04/05/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                               No. 15-60623
                                                                         Fifth Circuit

                                                                       FILED
                             Summary Calendar                       April 5, 2016
                                                                  Lyle W. Cayce
UNITED STATES OF AMERICA,                                              Clerk


                                          Plaintiff-Appellee

v.

MARTIN DEL CASTILLO-BARRON,

                                          Defendant-Appellant


                Appeal from the United States District Court
                  for the Southern District of Mississippi


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:
      Martin Del Castillo-Barron was convicted of illegal reentry of a
previously deported aggravated felon in violation of 8 U.S.C. § 1326(a)(2) and
(b)(2). He was found in the United States during the course of a traffic stop
when a police officer learned that occupants of the stopped vehicle, including
Del Castillo-Barron, were not United States citizens and possessed no
documents authorizing their presence in the country.
      On appeal, Del Castillo-Barron argues that the district court erred in
denying his motion to suppress evidence obtained following the traffic stop. In
support of his argument, Del Castillo-Barron contends that the officer
conducting the stop exceeded his jurisdiction under Mississippi state law
       Case: 15-60623   Document: 00513452566    Page: 2   Date Filed: 04/05/2016


                                  No. 15-60623

because the stop occurred at a location where the officer lacked authority to
act.
        The relevant question is whether the officer, in conducting the traffic
stop, violated the Fourth Amendment. See United States v. Walker, 960 F.2d
409, 415 (5th Cir. 1992). Issues regarding local law-enforcement jurisdiction
do not govern in a federal criminal action. Id.; United States v. Hernandez-
Acuna, 202 F. App’x 736, 744 (5th Cir. 2006). Del Castillo-Barron does not
challenge the district court’s finding that the traffic stop conformed with the
standard set forth in Terry v. Ohio, 392 U.S. 1 (1968). The district court,
therefore, properly denied the motion to suppress.
        AFFIRMED.




                                       2